Citation Nr: 1021795	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  03-35 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of left tibia fracture with hammertoe 
deformities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active naval service from February 1977 to 
July 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Jurisdiction over the case was 
subsequently transferred to the RO in New York, New York.

The Board notes that there is no actual Notice of 
Disagreement (NOD) with the March 2001 rating decision of 
record.  However, it was indicated in the October 2003 
Statement of the Case that the Veteran submitted a timely NOD 
in May 2001.  Additionally, in an October 2004 rating 
decision on a separate issue, it was noted that the rating 
decision was prepared without the benefit of the prior rating 
decisions because the file had been rebuilt.  The Board 
concedes that the Veteran filed a timely NOD.   

The issue of entitlement to a compensable disability rating 
for osteomyelitis has been raised by the record, specifically 
by the Veteran's representative in August 2007 and October 
2009 statements.  This issue has not been adjudicated by the 
originating agency.  Therefore, the Board does not have 
jurisdiction over this issue, and it is referred to the 
originating agency for appropriate action.  


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to a 
disability rating in excess of 30 percent for residuals of 
left tibia fracture with hammertoe deformities is decided.

The Veteran was last afforded a VA examination to evaluate 
the severity of his service-connected disabilities in April 
2009.  The Board finds that this examination report fails to 
adequately discuss the nature and extent of all impairment 
resulting from the Veteran' service-connected residuals of 
left tibia fracture with hammertoe deformities.

In this regard, the Board notes that the Veteran reported to 
the April 2009 VA examiner that he could not move his left 
foot at all.  The examiner noted that the Veteran was unable 
to flex or extend his left foot and that the Veteran could 
not bear weight on his left foot.  The examiner failed to 
determine whether the Veteran's left foot disability was 
severe enough for the Veteran to be considered to have loss 
of use of his left foot.  38 C.F.R. § 4.63.  Additionally, 
the examiner failed to discuss the residuals of the Veteran's 
left tibia fracture and any associated left ankle disability, 
to include any residual surgical scars.  The examiner also 
failed to discuss the current severity of any hammertoe 
deformities.   

In light of these circumstances, the Board has concluded that 
further development to obtain current treatment records and 
to afford the Veteran a current VA examination to determine 
the nature and extent of all impairment resulting from his 
service-connected left tibia fracture with hammertoe 
deformities is in order.

Finally, in August 2007 and October 2009 statements, the 
Veteran's representative requested that the Veteran's several 
left leg disabilities be evaluated separately, rather than 
combining the disabilities and evaluating them as a single 
disability.  The Board finds that the originating agency 
should consider separate evaluations under the various 
appropriate diagnostic codes, to include those listed by the 
Veteran's representative in the August 2007 and October 2009 
statements, once current medical evidence is obtained.  
Separate evaluations should be assigned for each disability 
if warranted by the medical evidence of record and if doing 
so would provide for a higher combined disability evaluation.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran that is not 
already of record in the claims files, 
to include VA Medical Center treatment 
records and surgical reports.  If it is 
unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

2.	Then, the Veteran should be afforded a 
VA examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the Veteran's service-connected left 
tibia fracture with hammertoe 
deformities, to include an examination 
of residual surgical scars.  The claims 
files must be made available to and 
reviewed by the examiner.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes.

Based on the examination results and a 
review of the claims files, the 
examiner should provide an opinion as 
to whether no effective function of the 
left foot remains other than that which 
would be equally well served by an 
amputation at the site of election 
below the knee with use of a suitable 
prosthetic appliance.  

The supporting rationale for all 
opinions expressed must be provided.  

3.	The RO or the AMC also should undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to a disability rating in 
excess of 30 percent for left tibia 
fracture with hammertoe deformities 
based on a de novo review of the 
record.  In so doing, the RO or the AMC 
should consider assigning separate 
evaluations for the Veteran's left leg, 
left ankle, and left foot disabilities 
if warranted by the evidence.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

